85 F.2d 391 (1936)
FRUEHAUF TRAILER CO.
v.
NATIONAL LABOR RELATIONS BOARD.[*]
NATIONAL LABOR RELATIONS BOARD
v.
FRUEHAUF TRAILER CO.
Nos. 7291, 7297.
Circuit Court of Appeals, Sixth Circuit.
June 30, 1936.
Victor W. Klein, of Detroit, Mich. (Thomas G. Long, Rockwell T. Gust, and John C. Bills, all of Detroit, Mich., on the brief), for Fruehauf Trailer.
Stanley Reed and Charles Fahy, both of Washington, D. C. (Thomas I. Emerson, Warner W. Gardner, Charles A. Horsky, Philip Levy, and Garnet L. Patterson, all of Washington, D. C., on the brief), for National Labor Relations Board.
Before MOORMAN, HICKS, and SIMONS, Circuit Judges.
PER CURIAM.
The National Labor Relations Board has filed a petition in this court to enforce an order issued by it in proceedings which it instituted against the Fruehauf Trailer Company. The order directs the trailer company to cease and desist from discharging or threatening to discharge any of its employees because of their activities in connection with the United Automobile Workers Federal Labor Union No. 19,375, to cease discouraging *392 its employees from becoming members of that union, to offer to certain of its former employees immediate and full reinstatement in their former positions without prejudice to their seniority rights, to make such employees whole for any losses of pay that they have suffered by reason of their discharge by paying them what they would have earned as wages from the dates of their discharges, and to post notices throughout its Detroit plant, in conspicuous places, stating that it has ceased and desisted from discharging or threatening to discharge its employees for joining the United Automobile Workers Federal Labor Union No. 19,375. The Fruehauf Trailer Company has filed its petition seeking a review of the order and praying that the court set it aside. The record of the proceeding before the Labor Board has been filed and the two petitions have been heard together in this court.
The Fruehauf Trailer Company is a corporation organized and existing under the laws of the state of Michigan and is engaged in the manufacture, assembly, and sale of automobile trailers at its plant in Detroit, Mich. The material and parts used in the manufacture and production of the trailers are shipped to the plant. After the trailers are manufactured, many of them are shipped to other states for sale and use. The order in question undertakes to regulate and control the trailer company's relations and dealings with its employees engaged in the production and manufacture of trailers at the company's plant in Detroit and does not directly affect any of the activities of the trailer company in the purchasing and transporting to its plant of materials and parts for the manufacture and production of trailers or in the shipping or selling of such trailers after they are manufactured. It was issued under the authority of the Act of Congress of July 5, 1935, known as the National Labor Relations Act (29 U.S.C.A. § 151 et seq.). The authority for the act is claimed under the commerce clause of the Constitution. Since the order is directed to the control and regulation of the relations between the trailer company and its employees in respect to their activities in the manufacture and production of trailers and does not directly affect any phase of any interstate commerce in which the trailer company may be engaged, and since, under the ruling of Carter v. Carter Coal Company, 56 S. Ct. 855, 80 L. Ed. 1160 (decided May 18, 1936), the Congress has no authority or power to regulate or control such relations between the trailer company and its employees, the National Labor Relations Board was without authority to issue the order. See National Labor Relations Board v. Jones & Laughlin Steel Corporation (C.C.A.5) 83 F.(2d) 998, decided June 15, 1936.
The petition of the Board is accordingly dismissed and the order is set aside.
NOTES
[*]   Writ of certiorari granted 57 S. Ct. 119, 81 L. Ed. ___.